                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

    JOSEPH RAUCH, #2136547                             §
                                                       §
    VS.                                                §                  CIVIL ACTION NO. 4:18cv509
                                                       §
    DIRECTOR, TDCJ-CID                                 §

                                          ORDER OF DISMISSAL

            The above-entitled and numbered civil action was heretofore referred to United States

    Magistrate Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate

    Judge, which contains proposed findings of fact and recommendations for the disposition of such

    action, has been presented for consideration, and no objections thereto having been timely filed, the

.   court is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

    same as the findings and conclusions of the court.

            It is therefore ORDERED that the petition for a writ of habeas corpus is DISMISSED without

    prejudice. A certificate of appealability is DENIED. All motions not previously ruled on are DENIED.

          SIGNED this 3rd day of April, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
